Citation Nr: 1739423	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-15 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low back strain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1955 to August 1959, January 1960 to January 1964, and February 1965 to March 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the appeal for further development in January 2017.  The issue of entitlement to service connection for bilateral hand tremors due to mercury exposure was also included in the Remand.  In a June 2017 rating decision, service connection for bilateral hand tremors was granted.  As this constitutes a full award of the benefits sought on appeal, this issue is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's low back strain has been manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees and without muscle spasms, localized, or guarding; or any incapacitating episodes due to IVDS.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Higher Ratings

The Veteran's service-connected low back strain is currently rated at 10 percent.  He seeks a higher rating and contends that his low back strain causes considerable pain and has worsened over time.

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C.A. § 1155 (West 2014).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2016).

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that multiple distinct degrees of disability might be experienced which result in different compensation levels from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007)

When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown 6 Vet. App. 465, 470 (1994).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases where the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

A VA examination is adequate only when the examiner discusses whether a loss in the range of motion is attributable to pain.  See Mitchell, 25 Vet. App. at 43-44; DeLuca, 8 Vet. App. at 202.  The examiner must also expressly comment on active and passive range of motion testing, and weight-bearing and non-weight-bearing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran's low back strain is rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a (2016).

Under Diagnostic Code 5237, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  Id.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  Id., General Rating Formula, Note (2) (2016).

With respect to joints, in particular, the disability factors reside in reductions of normal excursion of movements in different planes.  Inquiries will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2016).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca, 8 Vet. App. at 202.

Intervertebral disc syndrome (IVDS) is evaluated under either the General Rating Formula or under the IVDS Formula, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).  As the record does not contain lay or medical evidence of incapacitating episodes as defined in the regulation, these criteria are not applicable in this case.  

For the reasons stated below, the Board finds that the current 10 percent rating more nearly approximates the symptoms exhibited by the Veteran.

VA medical reports dated from 2013 to 2015 show the Veteran reported pain due to his low back strain.  He exhibited normal range of motion and normal strength, and did not exhibit joint crepitus, decreased lumbar flexion, effusion or muscular atrophy.

At an October 2015 VA examination, the Veteran reported back pain with prolonged sitting, standing or walking, but also reported walking at least 300 yards daily.  He also noted difficulty putting on socks and shoes, and toileting.  He denied flare-ups.  The range of motion testing indicated the Veteran's forward flexion was to 65 degrees and extension was to 15 degrees.  Left and right lateral flexion was to 20 degrees bilaterally and left and right lateral rotation was to 15 degrees bilaterally.  The Veteran had pain with all ranges of motion which the examiner indicated caused functional loss.  The Veteran was able to perform repetitive use testing without additional functional loss or loss in range of motion.  No flare-ups were reported and no radiculopathy or ankylosis was noted.  The Veteran did not have guarding or muscle spasm resulting in abnormal gait or abnormal spinal contour.  The Veteran exhibited normal muscle strength.  X-rays revealed that the Veteran had degenerative disc disease and degenerative facet disease, but no deformities, spasms, or malalignments were noted.  The examiner concluded that mild functional limitation was present.

Other VA treatment records between 2015 and 2016 generally reflect reports of back pain, but noted the Veteran walks outside his room at least two times per day and inside his room at least once every two hours during the day.  The clinicians noted that the Veteran was able to make major and frequent changes in position without assistance, but he did wear a back brace.  A February 2016 annual examination indicated that the Veteran had normal range of motion, normal strength, no joint crepitus, no muscular atrophy, and no decreased lumbar flexion.

In January 2017, the Board remanded the appeal for a new VA examination in compliance with Correia standards.  The Veteran was afforded an examination that complied with the Board remand in February 2017.  At that examination, the Veteran described his functional loss/impairment as being limited in his ability to bend over or be unable to stand or walk more than five minutes at one time.  He denied flare-ups in his spine.  Range of motion testing showed that the Veteran's forward flexion of the spine was to 70 degrees and extension was to 30 degrees.  The Veteran's left and right lateral flexion, as well as the left and right lateral rotation were all to 20 degrees.  The Veteran demonstrated pain in non-weight bearing tests and on passive range of motion testing.  Pain was not present on weightbearing.  Although pain was noted on range of motion testing, the examiner opined it did not cause functional loss.  Repetitive-use testing was performed and no additional loss of motion or range of motion was noted after three repetitions.  No flare-ups were reported.  No muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour was noted.  The Veteran did not exhibit radicular pain, neurological abnormalities, ankylosis, or IVDS.  

The evidence of record is consistent with the assigned 10 percent rating and does not support an increase.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees.  The two VA examinations reflect that the Veteran's range of motion was to 65 and 70 degrees upon forward flexion testing.  When evaluated in February 2016 there was no decreased lumbar flexion.  These results fall short of the rating criteria required for a 20 percent rating under the General Rating Formula.  Also, the documented combined thoracolumbar range of motion results were greater than 120 degrees, and the Veteran is not shown to have experienced guarding or muscle spasm resulting in abnormal gait or abnormal spinal contour.  

The Board has considered the Veteran's statement that his pain is constant.  He described his functional impairment at the 2016 examination as a limited ability to bend over and stand or walk more than five minutes.  The 2015 VA examiner indicated there is mild functional impairment reflected by pain throughout all ranges of motion.  However, even when considering additional factors such as pain and less movement than normal, the ranges of motion do not more nearly approximate the degree required for a higher rating.  Further, the Veteran was able to perform repetitive use testing at both examinations without additional loss in range of motion upon repetitive motion.  Thus, the 10 percent rating currently in effect adequately contemplates any mild functional loss due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59 and a higher rating for functional impairment is not warranted.  See DeLuca, 8 Vet. App. at 202.  

Finally, the cumulative record revealed no evidence of any IVDS, or associated neurological impairment.  Thus, neither the assignment of a higher rating under the IVDS Formula nor a separate rating for associated objective neurologic abnormalities as no neurologic abnormalities are warranted.  The preponderance of the evidence is against the claim for a rating in excess of 10 percent for the service-connected low back strain.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There are no additional expressly or reasonably raised issues presented on the record.  


ORDER

A rating in excess of 10 percent for a low back strain is denied. 



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


